DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 August 2022 has been entered.  

Response to Amendment
In the amendment 15 August 2022, the following occurred:
claims 1, 8, 15, and 24-26 were amended.
Claims 1-4, 7-11, 14-18, and 21-26 are pending.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Note:  substantially similar claims have been grouped together.

Claims 1, 4, 7-8, 11, 14-15, 18, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bagchi et al. (WO 2012/122196 A2), hereinafter Bagchi, in view of Koblick et al. (US 2020/0111578 A1), hereinafter Koblick.

Claims 1, 8, and 15:  
Bagchi discloses:
(claim 1)  A method, comprising:
(claim 8)  A device, comprising: at least one memory configured to store program code; at least one processor configured to read the program code and operate as instructed by the program code, the program code including:
[082] disclose computer program instructions executed by a processor, with the instructions stored in a computer readable medium as in [083].
(claim 15)  A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to:
See previous citation.
receiving, by a device, medical information associated with a user;
Step 202 of Figure 2 and associated [050] disclose receiving medical information associated with a user. Additionally, [073] discloses receiving medical information associated with a user from an EHR.
determining, by the device, questions to ask the user based on the medical information associated with the user...;
[068] discloses identifying missing information and is further discussed in [069]-[072], with [072] disclosing asking the patient for more information. The missing information is determined by identifying relevant information that is not part of the medical information.
providing, by the device, the questions to a doctor to permit response information to be received;
[068]-[069] disclose providing notification of this missing information, where the value of the missing information is ranked. [070]-[073] disclose obtaining this missing information (i.e. response information), with [073] disclosing a user as a physician and/or a patient.
receiving, by the device, the response information based on the questions;
[070]-[072] disclose obtaining the missing information (i.e. response information) based on the inquiry.
determining, by the device, diagnosis information based on the medical information and the response information
[070] discloses ascertaining a diagnosis after receiving the missing information (i.e. response information) which as in [069] is used in combination with the initial medical information. 
providing, by the device, the diagnosis information in a standardized format to a set of devices via a network in real time,
[062] discloses displaying the diagnosis information in the format as outlined, where this information is sent to multiple devices, such as in [048] where both the decision-maker and the repository receive the information. As in [085], for example, this communication occurs over a network.
wherein the determining questions comprises determining, by the device, whether an importance score of a potential question of the plurality of potential questions is great than a threshold score; and
[063] discloses determining when a difference threshold is exceeded for the confidence values.
when the importance score is greater than the threshold score, determining the potential question as one of the questions to ask the user.
[063]-[064] disclose automatically outputting the revised query when a difference threshold is exceeded for the confidence values.

While Bagchi does disclose a process, machine, and manufacture that generates inquires which ultimately lead to generation and presentation of diagnosis information, and briefly mentions the use of machine learning in [052], Bagchi does not explicitly disclose “determining, by the device, inquiry information based on the medical information associated with the user and a trained reinforcement learning model that has been trained using at least one of electronic medical record (EMR) data and electronic health record (EHR) data to maximize a reward function that scores importance of a plurality of potential inquires;” and “determining, by the device, diagnosis information based on the medical information and the response information using a machine learning model” (emphasis added). However, Koblick does disclose these limitations, specifically:
determining, by the device, questions to ask the user based on the medical information associated with the user and a trained reinforcement learning model that has been trained using at least one of electronic medical record (EMR) data and electronic health record (EHR) data to maximize a reward function that scores importance of a plurality of potential questions;
[0092] discloses using a scoring function to train the reinforcement learning model using positive and negative rewards regarding the scored common factors, where the common factors are derived from patient cases, such as EHRs (e.g. [0041]) or files/data specific to certain hospitals or clinics or medical practitioners. [0112] and Figure 2 disclose the clinical guidance system, where information (e.g. EHR records) go into the reinforcement learning framework. [0113] discloses a “look ahead pathway,” involving scoring common factors to arrive at a clinical guidance recommendation, which can include “further tests, exams, and the like” (i.e. inquiry information). Regarding “maximize a reward function,” maximizing rewards is simply the well-established manner in which reinforcement learning occurs. 
determining, by the device, diagnosis information based on the medical information and the response information using a machine learning model; and
[0129] discloses use of machine learning models to aid in clinical guidance, which as in [0131] can include diagnosis information. As recited in [0129], “scored common factors” are explained, in part, in [0040]-[0041] and are the aspects of a patient’s EHR that match to a different patient record, allowing for the provision of clinical guidance. [0127] also expands on this, stating “The scored common factors determine how the system came to a clinical decision…”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determination of inquiry and diagnosis information as disclosed by Bagchi with "determining, by the device, questions to ask the user based on the medical information associated with the user and a trained reinforcement learning model that has been trained using at least one of electronic medical record (EMR) data and electronic health record (EHR) data to maximize a reward function that scores importance of a plurality of potential inquires" and "determining, by the device, diagnosis information based on the medical information and the response information using a machine learning model" as disclosed by Koblick. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bagchi in order to “digitally learn and generalize patterns found in very large medical data sets” (Koblick:  [0004]).

Claims 4, 11, and 18:
Bagchi in view of Koblick discloses the process, machine, and manufacture of claims 1, 8, and 15, as discussed above. 

While Bagchi discloses determining potential inquires and determining importance scores of the potential inquires (e.g. [069]), Bagchi does not explicitly disclose “wherein the reinforcement learning model has been trained by: determining, based on the medical information, a set of potential inquiries; determining respective importance scores associated with the set of potential inquiries that indicate the importance of the associated potential inquires; inputting the respective scores and the set of potential inquiries into the reinforcement learning model; wherein the reward function maximizes the importance score.” However, Koblick does disclose these limitations, specifically:
wherein the reinforcement learning model has been trained by:
determining, based on the medical information, a set of potential questions;
[0113] discloses using patient data to choose pathways (i.e. potential inquires) dependent on rewards returned.
determining respective importance scores associated with the set of potential questions that indicate the importance of the associated potential questions;
[0113] discloses scored common factors (i.e. importance scores) associated with the pathways (i.e. potential inquires), where common factors dictate similarity between experiential case-files and the current patient. The broadest reasonable interpretation of importance includes similarity because the most similar pathway can be assumed to be the most important.
inputting the respective scores and the set of potential questions into the reinforcement learning model;
[0112] discloses the look ahead pathway of [0113] as part of the reinforcement learning framework. 
wherein the reward function maximizes the importance score.
[0112] and [0113] disclose rewarding the reinforcing learning framework. [0101] discloses the scored common factors (i.e. importance score) determining the reward. Regarding “maximizes the importance score,” maximizing rewards is simply the well-established manner in which reinforcement learning occurs. Because the scored common factors dictate the reward, the higher the scored common factors, the higher the reward (i.e. maximizes the importance score).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, device, and computer-readable medium as disclosed by Bagchi with “wherein the reinforcement learning model has been trained by: determining, based on the medical information, a set of potential inquiries; determining respective importance scores associated with the set of potential inquiries that indicate the importance of the associated potential inquires; inputting the respective scores and the set of potential inquiries into the reinforcement learning model; wherein the reward function maximizes the importance score” as disclosed by Koblick. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bagchi in order to “digitally learn and generalize patterns found in very large medical data sets” (Koblick:  [0004]).

Claims 7 and 14:
Bagchi in view of Koblick discloses the process, machine, and manufacture of claims 1, 8, and 15, as discussed above. 

While Bagchi does disclose a process, machine, and manufacture that generates inquires which ultimately lead to generation and presentation of diagnosis information, and briefly mentions the use of machine learning in [052], Bagchi does not explicitly disclose “determining the diagnosis information comprises determining the diagnosis information using at least one of a recurrent neural network (RNN), a convolutional neural network (CNN), and support vector machine (SVM).” However, Koblick does disclose this limitation, specifically:
determining the diagnosis information comprises determining the diagnosis information using at least one of a recurrent neural network (RNN), a convolutional neural network (CNN), and support vector machine (SVM).
[0129] discloses use of convolutional and recurrent neural networks to aid in clinical guidance, which as in [0131] can include diagnosis information. As recited in [0129], “scored common factors” are explained, in part, in [0040]-[0041] and are the aspects of a patient’s EHR that match to a different patient record, allowing for the provision of clinical guidance. [0127] also expands on this, stating “The scored common factors determine how the system came to a clinical decision…”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, device, and computer-readable medium as disclosed by Bagchi with “determining the diagnosis information comprises determining the diagnosis information using at least one of a recurrent neural network (RNN), a convolutional neural network (CNN), and support vector machine (SVM)” as disclosed by Koblick. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bagchi in order to “digitally learn and generalize patterns found in very large medical data sets” (Koblick:  [0004]), where the “very large medical data sets” can include EHR data as in Koblick [0041].

Claims 21, 22, and 23:
Bagchi in view of Koblick discloses the process, machine, and manufacture of claims 1, 8, and 15, as discussed above. 

While Bagchi does disclose a process, machine, and manufacture that generates inquires which ultimately lead to generation and presentation of diagnosis information, and briefly mentions the use of machine learning in [052], Bagchi does not explicitly disclose “training the reinforcement learning model using the plurality of inquiry information and using the at least one of electronic medical record (EMR) data and electronic health record (EHR) data.” However, Koblick does disclose this limitation, specifically:
training the reinforcement learning model using the plurality of inquiry information and using the at least one of electronic medical record (EMR) data and electronic health record (EHR) data.
[0112]-[0113] disclose using patient history from electronic health records (EHRs) alongside experiential case-files to determine scored common factors (which reward the reinforcement learning model, such as in [0101]), with this information being recorded into the reinforcement learning framework (e.g. [0112] and [0114]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, device, and computer-readable medium as disclosed by Bagchi with “training the reinforcement learning model using the plurality of inquiry information and using the at least one of electronic medical record (EMR) data and electronic health record (EHR) data” as disclosed by Koblick. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bagchi in order to “digitally learn and generalize patterns found in very large medical data sets” (Koblick:  [0004]), where the “very large medical data sets” can include EHR data as in Koblick [0041].

Claims 24, 25, and 26
Bagchi in view of Koblick discloses the process, machine, and manufacture of claims 1, 8, and 15, as discussed above. 

determining a set of importance scores corresponding to the plurality of potential questions based on the medical information associated with the user 
[063] discloses automatically and continuously determining/updating confidence values and the numerical value of each evidence dimension (either one of which could correspond to importance scores), producing revised queries.

While Bagchi does disclose a process, machine, and manufacture that generates inquires which ultimately lead to generation and presentation of diagnosis information, and briefly mentions the use of machine learning in [052], Bagchi does not explicitly disclose “determining a set of importance scores corresponding to the plurality of potential questions based on…the trained reinforcement learning model that has been trained using at least one of electronic medical record (EMR) data and electronic health record (EHR) data to maximize the reward function that scores the importance of the plurality of potential questions”. However, Koblick does disclose these limitations, specifically:
determining, by the device, inquiry information based on the medical information associated with the user and a trained reinforcement learning model that has been trained using at least one of electronic medical record (EMR) data and electronic health record (EHR) data to maximize a reward function that scores importance of a plurality of potential inquires;
[0092] discloses using a scoring function to train the reinforcement learning model using positive and negative rewards regarding the scored common factors, where the common factors are derived from patient cases, such as EHRs (e.g. [0041]) or files/data specific to certain hospitals or clinics or medical practitioners. [0112] and Figure 2 disclose the clinical guidance system, where information (e.g. EHR records) go into the reinforcement learning framework. [0113] discloses a “look ahead pathway,” involving scoring common factors to arrive at a clinical guidance recommendation, which can include “further tests, exams, and the like” (i.e. inquiry information). Regarding “maximize a reward function,” maximizing rewards is simply the well-established manner in which reinforcement learning occurs, and as in [0105], the guidance recommendation maximizes/optimizes the scored common factors. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determination of inquiry and diagnosis information as disclosed by Bagchi with "determining, by the device, inquiry information based on the medical information associated with the user and a trained reinforcement learning model that has been trained using at least one of electronic medical record (EMR) data and electronic health record (EHR) data to maximize a reward function that scores importance of a plurality of potential inquires" and "determining, by the device, diagnosis information based on the medical information and the response information using a machine learning model" as disclosed by Koblick. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bagchi in order to “digitally learn and generalize patterns found in very large medical data sets” (Koblick:  [0004]).

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bagchi et al. (WO 2012/122196 A2), hereinafter Bagchi, in view of Koblick et al. (US 2020/0111578 A1), hereinafter Koblick, further in view of Dehghan et al. (Challenges in Clinical Named Entity Recognition for Decision Support), hereinafter Dehghan.

Claims 2, 9, and 16:
Bagchi in view of Koblick discloses the process, machine, and manufacture of claims 1, 8, and 15, as discussed above.

	While Bagchi does disclose the use of natural language processing, such as in [052], Bagchi does not explicitly disclose “performing a named entity recognition technique using the medical information; and wherein determining the diagnosis information comprises determining the diagnosis information based on the named entity recognition technique.” However, Dehghan does disclose these limitations, specifically:
performing a named entity recognition technique using the medical information; and
Page 947, “Introduction” discloses use of NER as part of engineering a clinical decision support system from EHRs.
wherein determining the diagnosis information comprises determining the diagnosis information based on the named entity recognition technique.
Bagchi [053] discloses analyzing the medical information with annotators that can recognize phrases relating to different concepts as well as different entities (e.g. symptom, condition, finding), with the end result of a diagnosis, such as in [070] which discloses ascertaining a diagnosis after receiving the missing information (i.e. response information) which as in [069] is used in combination with the initial medical information.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determination of diagnosis information as disclosed by Bagchi with "performing a named entity recognition technique using the medical information; and wherein determining the diagnosis information comprises determining the diagnosis information based on the named entity recognition technique" as disclosed by Dehghan. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bagchi in order to transform unstructured clinical text “into structured data so that descriptive and predictive analytic methods can be applied” (Dehghan:  Second paragraph of “Introduction”).

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bagchi et al. (WO 2012/122196 A2), hereinafter Bagchi, in view of Koblick et al. (US 2020/0111578 A1), hereinafter Koblick, further in view of Zhang et al. (Semantic Role Labeling of Clinical Text: Comparing Syntactic Parsers and Features), hereinafter Zhang.

Claims 3, 10, and 17:
Bagchi in view of Koblick discloses the process, machine, and manufacture of claims 1, 8, and 15, as discussed above. 

	While Bagchi does disclose the use of natural language processing, such as in [052], Bagchi does not explicitly disclose “performing a semantic role labelling technique using the medical information; and wherein determining the diagnosis information comprises determining the diagnosis information based on the semantic role labelling technique.” However, Zhang does disclose these limitations, specifically:
performing a semantic role labelling technique using the medical information; and
Page 1284 discloses using semantic role labeling, in the context of, on Page 1283, NLP technologies to unlock information embedded in narrative reports in EHR systems.
wherein determining the diagnosis information comprises determining the diagnosis information based on the semantic role labelling technique.
Bagchi [052] discloses analyzing the medical information for semantic concepts, with the end result of a diagnosis, such as in [070] which discloses ascertaining a diagnosis after receiving the missing information (i.e. response information) which as in [069] is used in combination with the initial medical information.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determination of diagnosis information as disclosed by Bagchi with "performing a semantic role labelling technique using the medical information; and wherein determining the diagnosis information comprises determining the diagnosis information based on the semantic role labelling technique" as disclosed by Zhang. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bagchi because “NLP technologies are important for unlocking information embedded in…EHR systems” (Zhang:  Introduction)

Response to Arguments
Regarding 103, the examiner has responded to applicant’s arguments in the advisory action mailed 12 September 2022, and these remarks have been reproduced here for convenience. Applicant argues the combination of Bagchi and Koblick fails to disclose “an importance score of a potential question of the plurality of potential questions is greater than a threshold score.” Applicant appears to be arguing the threshold of Bagchi is not used for the same purpose as in the claims, wherein Bagchi discloses a revised query or answer is output, whereas in the claims a potential question is determined as a question to ask. 
The examiner respectfully disagrees. Bagchi [063] discloses determining questions to output, which is recited as "revised queries." Bagchi [063] additionally discloses confidence values (i.e. importance scores), wherein a change in confidence values exceeding a difference threshold (i.e. greater than a threshold score) can cause automatic output of the revised queries, answers, and/or confidence values, thereby determining the queries (i.e. questions) as questions to ask the user.
This interpretation is further supported in Bagchi [068]-[072], specifically [070], wherein a query to identify missing information can be determined by finding that query which results in the biggest confidence difference (i.e. query is output that exceeds difference threshold, as in [063]).
Accordingly, the 103 rejection is maintained.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
McSherry (Conversational case-based reasoning in medical decision making)
Discloses a conversational case-based reasoning algorithm for selecting questions to present to a user and explaining the relevance of the presented questions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188. The examiner can normally be reached Monday - Thursday, 6:00 am - 4:00 pm ET. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT MORGAN can be reached at (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626